Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick LaBreck on Nov. 5, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) A method comprising contacting a substrate with:
1) a plurality of cells comprising cholangiocytes, and a least one of hepatocytes, endothelial cells, stem cells or any combination thereof, and
2) an aqueous composition comprising blood or a fraction thereof isolated from a mammal subjected to liver resection,
wherein the substrate comprises an at least partially decellularized isolated extracellular matrix of a liver or a portion thereof.
22. (Currently Amended) The method of claim 1, wherein the contacting results in an improved enhancement, engraftment, proliferation or function of cells relative to a comparable method that does not comprise the contacting with the aqueous 
23. (Previously Presented) The method of claim 1, wherein the at least partially decellularized isolated extracellular matrix is from the portion of the liver, wherein the portion of the liver is a liver lobe.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art reference teaches or renders obvious the claimed method which includes contacting a substration including  at least partially decellularized isolated extracellular matrix of a liver with cells that include at least cholangiocytes and at least one of hepatocytes, endothelial cells, stem cells or combination of the these and an aqueous composition including a blood or blood fraction isolated from a liver resected mammal.  The closest prior art, Atala et al., cited in previous Office Action, teaches preparing a decellularized liver by removing its cellular contents and seeding the intact decellularized extracellular matrix with primary hepatocytes to form a viable cell population.   Atala does not recognize the advantage of incorporating blood or a fraction of blood from a liver resected mammal, nor teach the specificity of cholangiocytes in combination with at least one other of the claimed cells.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632